 Case 9:20-cv-00184-MJT Document 15 Filed 10/09/20 Page 1 of 1 PageID #: 389




                            **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

 ROLANDETTE GLENN ET AL.                          §
                                                  §
 v.                                               §      CASE NO. 9:20-CV-184
                                                  §
 TYSON FOODS INC. ET AL.                          §      JUDGE RON CLARK
                                                  §
                                                  §


                               ORDER TRANSFERRING CASE

        For effective disposition of cases in the Eastern District of Texas, this Lufkin civil case is

hereby transferred from Judge Ron Clark to Judge Michael Truncale.

      So Ordered and Signed
      Oct 9, 2020




                                                  1
